Citation Nr: 1613748	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for sacroiliitis. 

3. Entitlement to service connection for pre-glaucoma with cupping of the optic disc, to include as secondary to medications taken for service-connected allergic rhinitis. 

4. Entitlement to service connection for anxiety disorder. 

5. Entitlement to an initial compensable evaluation for lichen planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and D.Q.


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1983 to October 2010. 

These matters come before the Board of Veterans' appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction subsequently transferred to the RO in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in January 2016; a transcript of that proceeding has been associated with the claims file. 

The issues of entitlement to an initial compensable evaluation for lichen planus, entitlement to service connection for anxiety disorder, and entitlement to service connection for sacroiliitis are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran does not have left ear hearing loss for VA purposes.

2. The Veteran is diagnosed to have pre-glaucoma, open angle, with cupping of optic discs (also known as glaucoma suspect) which is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. Service connection for an eye disorder is not warranted. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard  July 2010 letter satisfied the duty to notify provisions.  Later that month, the Veteran acknowledged his receipt and understanding of the notice letter.  

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained. 38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA eye and audiological examinations in January 2010. The reports of these examinations reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 . Secondary service connection is permitted based on aggravation. Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Left Ear Hearing Loss 

The Veteran seeks service connection for left ear hearing loss, which he contends is the result of noise exposure during service.  Acoustic trauma has been conceded in this case. See April 2011 Rating Decision (granting service connection for right ear hearing loss). 

However, when applying the applicable law to this case, the claim must be denied because the Veteran's left ear hearing impairment does not meet VA's definition of a hearing loss disability under 38 C.F.R. § 3.385. 

On VA audiological examination in July 2010, decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) was 20, with a 25 dB loss at 1000 Hertz, a 25 dB loss at 2000 Hz, a 35 dB loss at 3000 Hz, and a 30 dB loss at 4000 Hz.  The initial speech recognition score was 94% in the left ear and described as "excellent." 

VA treatment records dated from 2011 to 2013 do not reflect any further treatment for/diagnoses of left ear hearing loss.  He denied any hearing changes in March 2012. See VA Treatment Record. 

When asked during his 2015 Board hearing whether his hearing impairment had worsened since the last VA examination, the Veteran stated, "I would probably tell you, no."  

In sum, the objective audiological findings do not meet the minimum thresholds for impaired hearing of the left ear under 38 C.F.R. § 3.385.  The Veteran has neither referred to, nor presented any evidence to the contrary.  Therefore, it cannot be found that the Veteran has a hearing loss disability for VA purposes.  Without such a showing, a nexus to service cannot be established and the appeal must be denied. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran asserts that he has a left ear hearing loss.  This is not within the competence of a non-medical-expert to determine, however, because the applicable laws and regulations specifically require medical testing to establish. See 38 C.F.R. § 3.385.  As such, his lay statements cannot establish a hearing loss disability for VA purposes. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Such is distinguishable from the Veteran's tinnitus claim where the Veteran's observations are sufficient to demonstrate that tinnitus is due to in-service noise exposure. 

In conclusion, even after resolving all reasonable doubt in his favor, the Veteran's left ear hearing impairment does not meet the criteria for hearing loss for VA compensation purposes. 38 C.F.R. § 3.385.  Accordingly, the benefit the claim of service connection for left ear hearing loss must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pre-Glaucoma with Optic Cupping 

The Veteran primarily contends that his pre-glaucoma with optic cupping is secondary to medications taken for his service-connected allergic rhinitis. See Hearing Transcript, p. 12.  In support of his claim, the Veteran submitted an article (with a waiver of AOJ review) which stated that "Flonase can cause glaucoma...".  

As an initial matter, service treatment records (STRs) note "preglaucoma open angle with cupping of optic discs" on a "problems" list in June 2010.  STRs also note that the Veteran was taking Flonase for allergies. 

Immediately following discharge from service in August 2010, the Veteran underwent a VA eye examination.  He reported being diagnosed with optic nerve cupping in-service.  He denied symptoms of distorted vision, enlarged images, pain, glare, haloes, floaters, or blurred vision.  He did not receive any treatment for this eye condition.  The examiner stated that the Veteran's vision was normal.  Intraocular pressure in both eyes was 19mm Hg.  The right cup to disc ratio by OCT was 0.635v X 0.623h and the left was 0.566v X 0.664h.  There was no evidence of glaucoma but optic nerve cupping was present.  The examiner diagnosed chronic allergic conjunctivitis (for which service connection is in effect) and pre-glaucoma open angle with cupping of optic discs. 

In considering the Veteran's claim, the Board takes judicial notice of the following: (1) Normal intraocular pressures average between 12 to 22 mm Hg, see http:// www.glaucoma.org/q-a/what-is-considered-normal-pressure.php; (2) A cup to disc ratio greater than six-tenths is generally considered to be suspicious for glaucoma, see article by Scott Burk, MD, PhD, Associate Ophthalmologist, John S. Cohen , MD, Chief of Glaucoma Services, Cincinnati Eye Institute, Cincinnati, OH, and Harry Quigley, MD, Director of the Glaucoma Service, Wilmer Ophthalmology Institute, Johns Hopkins Hospital, Baltimore, Maryland, at http://www.glaucoma .org/treatment/optic-nerve-cupping.php; and (3) pre-glaucoma is another way of saying glaucoma suspect, which is someone who might have glaucoma, but it is too early to tell, because of ocular hypertension or large cup/disc ratios, see https:// www.glaucomafoundation org/info_new.php?id=156&cat=12#81.

The Board acknowledges that the Veteran was diagnosed with pre-glaucoma with optic cupping in-service.  Nevertheless, the Board finds it does not matter when the Veteran was found to have pre-glaucoma because the evidence fails to demonstrate that he has a current disability for VA compensation purposes.  Specifically, pre-glaucoma is not a diagnosis of an actual disability.  Rather it is a diagnosis of a potential disability.  In other words, given certain findings such enlarged cup-to-disk ratio or optic nerve cupping, such as in the present case, it is suspected that the Veteran may develop glaucoma in the future and is either treated or monitored for such an event.  Thus, the diagnosis of glaucoma suspect is merely a finding of the potential for a future disability, which is not subject to service connection.  As such, it is similar to findings of elevated cholesterol or triglycerides, which are risk factors for heart disease and so treated with medication but are considered to be me rely laboratory findings rather than disabilities, in and of themselves, for VA compensation purposes. See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In the present case, the Veteran's pre-glaucoma (i.e., glaucoma suspect) is merely a risk factor for glaucoma, not evidence that he actually has such a disability.

In summary, there must actually be a current disability in order for service connection to be warranted on any basis, including secondary service connection.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, preponderance of the evidence is against finding that service connection for pre-glaucoma, open angle, with optic disc cupping is warranted because the evidence fails to establish the Veteran has a current disability for which service connection may be granted.


ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for pre-glaucoma with cupping of the optic disc is denied. 


REMAND

Increased Rating - Lichen Planus

The Veteran is currently in receipt of an initial noncompensable rating for lichen planus.  During his hearing before the undersigned, he reported that his skin condition had worsened ("It has actually spread") and that he was scheduled for upcoming/future dermatology appointments at the VAMC for further evaluation of his condition.  The Veteran was last afforded a VA skin examination in August 2013, nearly three years ago.  In light of the Veteran's competent testimony concerning worsening symptomatology, the Board finds that he is entitled to a new VA examination to assess the current nature and severity of his service-connected lichen planus. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Psychiatric Disorder, Diagnosed as Anxiety 

The Veteran seeks service connection for a psychiatric disorder.  During his hearing, he essentially reported that his current psychiatric disorder, diagnosed as anxiety, was due to stressful, combat-related events in service.  

The Veteran underwent a VA psychological examination in October 2010.  At that time, he reported that he served on three tours covering the Gulf and Iraq Wars.  He was initially a wheeled vehicle mechanic, but ultimately in more command positions with operations; he reported that he experienced multiple firefights, IED explosions, and RPG and mortar fire during his three tours.  On his first tour he witnessed many destroyed and burned vehicles, along with burned bodies and body parts.  He lost several of his soldiers over the three tours, some from having hit a mine with their vehicle, and others who were injured or killed in RPG and IED explosions.  The Veteran reported that his psychological symptoms began in 1990; he stated that he had trouble sleeping for 17 years.  The difficulty sleeping appeared to have originated during his first tour with the Gulf War where got very disrupted, disjointed, and little sleep.  Based on the foregoing, the VA examiner diagnosed anxiety disorder NOS.  The examiner stated that no medical records were available for review at the time of the examination.  No etiology opinion was provided. 

In light of the current anxiety disorder diagnosis, as well as the Veteran's competent statements concerning onset/continuity of psychiatric symptomatology, the Board finds a remand is warranted to adequately assess whether the Veteran has a current psychiatric disorder related to his military service.

Sacroiliitis 

The Veteran seeks service connection for sacroiliitis.  He testified that its onset was during active duty service after sustaining a low back injury.  

Service treatment records show that the Veteran was diagnosed with sacroiliitis in September 2008.  

Following separation, the Veteran underwent a VA examination in July 2010.  At that time, the examiner diagnosed IVDS of the lumbar spine, but did not find any pathology to render a sacroiliitis diagnosis.  

During his hearing before the undersigned, the Veteran testified that he was recently "prescribed an MRI" by his primary care provider and that he was awaiting a follow-up appointment with her to "give me a diagnosis."  

On remand, the Veteran must be asked to identify all private treatment and to submit authorization for VA to obtain the records regarding this treatment. Thereafter, attempts must be made to obtain and associate with the claims file all private treatment records identified that are not already of record, for which the Veteran has provided authorization. 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment for the service-connected lichen planus, and claimed psychiatric disorder and sacroiliitis disability.  

2. Contact the Veteran and request that all private treatment providers be identified and ask that the Veteran submit authorization for VA to obtain treatment records from those providers identified.  Thereafter, attempt to obtain and associate with the claims file all private treatment records identified that are not already of record for which the Veteran has provided adequate authorization.

3. The Veteran should be afforded a VA skin examination to determine the extent of the service-connected lichen planus.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies deemed necessary should be performed.  The examiner should report the percentage of the whole body, and the percentage of exposed areas affected by lichen planus.  For example, less than 5 percent of the entire body or less than 5 percent of exposed areas; or at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas, etc.  

The examiner should indicate whether the skin disease has required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and/or intensive light therapy. 

The examiner should also specifically note the extent that the Veteran's lichen planus causes disfigurement.  Scarring due to lichen planus, if any, should be described in detail.  The examiner should take into account flare-ups the Veteran may experience.

4. Refer the Veteran's claims file to a VA psychiatrist for an addendum opinion.  The examiner must review the Veteran's claims file, to include any relevant electronic records and the examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to:

Determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's anxiety disorder (or other diagnosed psychiatric disorder) is related to his military service, to include his reported combat-related stressors. 

If the examiner finds that another examination is warranted, then the Veteran should be contacted and scheduled for one.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved. 

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

5. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


